Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The following references listed in the specifications are not on the IDS sheet: Ref 8, Ref 11, Ref 14, Ref 19 and Ref 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andrysek et al. (U.S. Publication No. 20050149203).
Regarding claim 1, Andrysek discloses a prosthetic knee (Figure 2, abstract) for mechanically coupling an upper leg to a lower leg that (Paragraph [0010] lines 1-3), in 
pivot axis (Paragraph [0010] lines 1-6); and a latch (Figure 3 #30) configured to couple to the lower leg and pivot about a virtual lock axis (Figure 3 CA) distinct from the knee joint pivot axis, the virtual lock axis being positioned such that the ground reaction force is posterior to the virtual lock axis in an early stance phase of the gait and the ground reaction force is anterior to the virtual lock axis in a late stance phase of the gait (Paragraph [0027]); wherein: the latch comprises a hook and defines a first notch that is engagable by the hook (Figure 3 #30a) such that, when the first notch is engaged by the hook, the latch locks the prosthetic knee joint (Paragraph [0031] lines 4-6); the latch is configured to automatically and purely mechanically disengage from the notch to unlock the prosthetic knee joint in response to the ground reaction force being anterior to the virtual lock axis, thereby permitting the prosthetic knee joint to pivot; and the latch is configured to automatically return to an engaging position in response to the pivot of the prosthetic knee joint (Paragraph [0033]).
Regarding claim 2, Andrysek discloses a prosthetic knee (Figure 2) according to claim 1, further comprising an early stance flexion module comprising an early stance flexion joint configured to pivot about an early stance flexion axis, distinct from the knee joint pivot axis and the virtual lock axis, and pivotally couple the upper leg to the prosthetic knee joint about the early stance flexion axis, wherein position of the early stance flexion axis is adjustable, relative to position of the knee joint pivot axis, and 
Regarding claim 3, Andrysek discloses a prosthetic knee according to claim 2, wherein the early stance flexion module is configured to apply an adjustable preload torque that must be overcome to pivot the early stance flexion joint about the early stance flexion axis (Figure 3, Paragraph [0033]). 
Regarding claim 15, Andrysek discloses a prosthetic knee according to claim 1, wherein the latch is configured to automatically engage when the prosthetic knee joint returns to an angle of between about 0° and about 1 ° of knee flexion (Figure 3 #36, Paragraph [0043]).
Regarding claim 16, Andrysek discloses a prosthetic knee according to Claim 1, wherein the latch is configured to automatically engage at least two distinct points (Figure 3), such that when the latch is engaged at a second of the at least two distinct points the prosthetic knee joint is bent at an angle of between about 1 ° and about 15° of knee flexion, and when the latch is engaged at a first of the at least two distinct points the prosthetic knee joint is bent at an angle of between about 0° and about 1 ° of knee flexion (Figure 3 #36, Paragraph [0043]).
Regarding claim 17, Andrysek discloses a prosthetic knee according to claim 16, wherein the latch defines a second notch that is engagable by the hook such that, when the hook is engaged in the first notch, the latch is engaged at the first of the at least two distinct points, and when the hook is engaged in the second notch, the latch is engaged at the second of the at least two distinct points (Figure 3, Paragraphs [0031]-[0032]).
Regarding claim 18, Andrysek discloses a prosthetic knee according to claim 1, wherein the virtual lock axis is disposed along an imaginary line extending through the knee joint pivot axis and a ground reaction force transition point, wherein the ground reaction force transition point corresponds to a location of the center of pressure when the prosthetic knee initiates late stance flexion (Figure 1c, Paragraph 27). 
Regarding claim 20, Andrysek discloses a prosthetic knee according to claim 18, wherein the virtual lock axis is disposed a distance about r = 8 /s from the knee joint pivot axis along the imaginary line, wherein s equals a distance the latch moves to disengage and 8 is less than about 1 ° (Figure 1c, Paragraph 27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Andrysek et al. (U.S. Publication No. 20050149203) in view of Nijiman et al. (U.S. Publication No. 20140039642). 
Regarding claim 4, Andrysek discloses a prosthetic knee according to claim 1 but does not disclose it further comprising a hydraulic damper coupled to dampen the pivot of the prosthetic knee joint about the knee joint pivot axis and configured to 
Nijiman teaches in analogus art further comprising a hydraulic damper coupled to dampen the pivot of the prosthetic knee joint about the knee joint pivot axis and configured to provide at least 1.1 times as much damping during flexion of the prosthetic knee joint as during extension of the prosthetic knee joint (Paragraph [0050] lines 28-32).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrysek to incorporate the teachings of Nijiman to further comprise a hydraulic damper because a damper can help limit and/or control movement or the adapter to provide a less dynamic and/or more stable foot for low activity users (Paragraph [0050] lines 28-32).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Andrysek et al. (U.S. Publication No. 20050149203) in view of Wild (U.S. Publication No. 20050203639).
Regarding claim 12, Andrysek discloses a prosthetic knee according to claim 1 but does not disclose it further comprising a four-bar linkage comprising a ground link, two grounded links, a floating link and four rotating joints, wherein the ground link is configured to mechanically couple to the lower leg and the floating link is mechanically coupled to the prosthetic knee joint and the latch, such that the latch pivots about the virtual lock axis as a result of pivoting of the two grounded links about two respective rotating joints of the four rotating joints.


    PNG
    media_image1.png
    211
    394
    media_image1.png
    Greyscale

It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrysek to incorporate the teachings of Wild a four-bar linkage comprising a ground link, two grounded links, a floating link and four rotating joints because the positioning of the polycentric rotations with respect to the ground reaction line and the joint line determines the stability of the device during stance and the amount of voluntary control the amputee has over the prosthesis (Paragraph [0006] lines 3-6). 
Regarding claim 13, Andrysek discloses a prosthetic knee according to claim 12 but does not disclose wherein positions of at least two rotating joints of the four rotating joints are adjustable to alter position of the virtual lock axis.

It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrysek to incorporate the teachings of Wild a four-bar linkage comprising a ground link, two grounded links, a floating link and four rotating joints because the positioning of the polycentric rotations with respect to the ground reaction line and the joint line determines the stability of the device during stance and the amount of voluntary control the amputee has over the prosthesis (Paragraph [0006] lines 3-6). 

Allowable Subject Matter
Claims 5-11, 14 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054.  The examiner can normally be reached on Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774